Title: To Thomas Jefferson from Charles Burrall, 24 March 1801
From: Burrall, Charles
To: Jefferson, Thomas



Sir,
Baltimore March 24. 1801

I have the honor to inform you that Mr. Dawson sailed from this port on Sunday about 2 OClock PM, and yesterday I received a letter in the mail from Washington City addressed to him in your hand writing. Previous to his sailing he requested me to forward all letters that might arrive at my office for him to Hampton in Virginia—I have therefore returned your letter in the mail of this day addressed to him  at that place. Supposing it may be of importance, and considering it doubtful whether he will receive it, I have thought proper to advise you of this circumstance. I do not close a mail for the southward on Mondays which will account for my not returning your letter yesterday.—
I am Sir, with great respect, your obedient servant

Chas: Burrall

